                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

JOHN O’KEEFE,
      Plaintiff,
v.                                               Case No. 8:18-cv-01957-T-02CPT


Deputy DARRELL PATTERSON, individually,
Deputy GREG MELITA, individually,
Deputy ZACHARY BRADLEY, individually,
Sheriff RICK WELLS, in his official capacity
as Sheriff of Manatee County,

     Defendants.
__________________________________/


                                      ORDER

      This action concerns an alleged unlawful seizure of an individual and search

and trespass to his property during a criminal investigation. The matter comes to

the Court on motions to dismiss Plaintiff John O’Keefe’s Second Amended

Complaint, Dkt. 49, from Defendants Deputy Melita, Dkt. 57, Deputy Bradley,

Dkt. 55, and Sheriff Wells in his official capacity as Sheriff of Manatee County,

Dkt. 53. Plaintiff has responded to each motion. Dkts. 61-63. On January 18, 2019,

the Court dismissed the claims against Defendant Patterson pursuant to a

stipulation of dismissal. Dkts. 67, 69. These matters were fully briefed by the

parties. On February 8, 2019, the Court took oral argument on the motions to
dismiss, which was originally noticed only as to the counts against Sheriff Wells.

The same attorney represents both the Sheriff and the Deputies, and the counts

against the Deputies were discussed at the February 8, 2019 oral argument. The

parties presented ably at oral argument, and the pro se Plaintiff was prepared and

effective. All counts are DISMISSED with prejudice.

                                  BACKGROUND

      According to Plaintiff’s Second Amended Complaint, on July 10, 2016 at

8:58 a.m. Deputy Melita responded to a report of vandalism at a Publix in

Bradenton, Florida. Dkt. 49 ¶¶ 18-19. Upon Deputy Melita’s arrival at Publix, the

store manager showed him bullet holes in a rear fence from an unknown shooter.

Id. ¶¶ 22-23. The bullet holes were not there at 9:00 p.m. the night before. Id. ¶ 23.

The Publix manager noticed the holes upon his 7:00 a.m. arrival at the store. Id.

Deputy Melita concluded that the shooting came from behind Publix and he went

to the area behind the fence to investigate. Id. ¶¶ 24, 33.

      Deputies Patterson and Bradley arrived nearby to assist Deputy Melita. Id.

¶¶ 32, 35. The Deputies tried to locate each other “for the purpose of trying to find

where the shooting may have come from.” Id. ¶ 35. They were unable to see each

other from the backside of Publix’s fence and another property, so they proceeded

to the next house. Id. ¶ 36.




                                           2
        While Deputy Melita remained behind Publix’s rear fence, Deputy Bradley

“approached the Plaintiff’s home from the east and stepped off the public roadway

. . . and set foot onto the Plaintiff’s private real property and proceeded

approximately 71.8 feet along the east-side of the Plaintiff’s home (curtilage) to the

locked gate of Plaintiff’s backyard, which is posted private property and not open

to the public.” Id. ¶ 37. While there, Deputy Bradley “looked into Plaintiff’s home

at a sharp angle from a hand’s length away from the window pane for the purpose

of gaining information.” Id. ¶ 38. He then “fumbled with the locked gate, stood on

the gate, causing the brackets, attached to Plaintiff’s home that secured the gate

post, to snap and break away a chunk of Plaintiff’s home (concrete block)1,

resulting in damage to the exterior wall of Plaintiff’s home, and made gestures

with his hand to signal [Deputy Melita] who was on the backside of Publix’s fence

looking for [Deputies Bradley and Patterson].” Id. ¶ 39.

        Plaintiff further alleges that while next to his locked gate, Deputy Bradley

looked at Plaintiff’s backyard and enclosed porch, which is not visible from the

public thoroughfare. Id. ¶ 40. The backyard was separated from the Publix fence

by a grassy thoroughfare about 25 feet wide with trees obscuring the view. Dkt. 1-

2 at 25; see also id. ¶ 33. Deputy Bradley then left to the public road and returned



1
 In earlier versions of the complaint, this damage was alleged in a less severe manner: the Deputy “stood
on the gate, causing damage.” Dkt. 1-2 at 26.

                                                    3
with Deputies Melita and Patterson to walk along the westside of Plaintiff’s house.

Dkt. 49 ¶¶ 41-42. The Deputies again “peered” into the windows and then the

backyard and enclosed porch. Id. ¶¶ 43-45. The Deputies never entered the

backyard or porch. Plaintiff provides in the Second Amended Complaint, the

following photograph of the curtilage where the Deputies allegedly trespassed:




      Plaintiff had a guest at his house who both addressed the Deputies and

informed Plaintiff of their presence. Id. ¶¶ 47-48. Plaintiff then “exited his

residence and spoke with [the Deputies].” Id. ¶ 50. In an earlier version of the

complaint, Plaintiff stated he secured his dogs and exited the house “to confront”

the Deputies. Dkt. 1-2 at 30; Dkt. 3 ¶ 36. Deputy Melita asked Plaintiff whether he


                                           4
heard any gunshots the prior night, about his whereabouts the prior night, and

whether Plaintiff owned any guns. Dkt. 49 ¶¶ 50-51. Plaintiff “while under no

obligation to answer said questions, was cooperative” and answered the questions.

Id. The guest was also present and “participated in the dialogue with [the

Deputies].” Id. ¶ 52.

      After the encounter, Plaintiff returned inside, and his guest left. Id. ¶ 54. The

guest then informed him by phone that the Deputies were still on the premises

continuing to “peer into the windows and standing at Plaintiff’s locked gate,

looking into his backyard and enclosed porch area.” Id. Plaintiff saw them through

his security cameras and a sliding glass door that leads to the enclosed porch and

backyard. Id. ¶ 55.

      Deputy Melita knocked on the door and, when Plaintiff answered, instructed

Plaintiff to step outside. Id. ¶ 56. Deputy Melita “appearing irritated . . . demanded

that Plaintiff provide him with his name and date of birth.” Id. ¶ 57. When Plaintiff

refused, Deputies Melita and Patterson “stated that it was not a request,” and that

“Plaintiff had to provide his name and date of birth, as they were conducting a

criminal investigation.” Id. ¶¶ 58-59.

      At the time, Deputy Melita was within arm’s length in front of Plaintiff,

Deputy Bradley within two feet on Plaintiff’s left, and Deputy Patterson within two

feet of Plaintiff’s right. Id. ¶ 60. Deputy Melita “was standing with his arms wide


                                          5
and hands near his hips, and the hood guard on his weapon holster was

disengaged.” Id. ¶ 61. The Deputies’ voices were “authoritative” and “the tone a

parent would use with a child so that the child knows he must obey.” Id. ¶ 62.

Deputy Melita demanded Plaintiff’s information once more, to which Plaintiff told

him “they could call him Jack.” Id. ¶ 64.

      Plaintiff requested the Deputies leave his property, which they ignored at

first, reiterating that “they were conducting a criminal investigation.” Id. ¶ 66. The

Deputies eventually left at Plaintiff’s explicit command. Id.; see also Dkt. 1-2 at 31

(Plaintiff said, “to get the f--- off his private property”). The Deputies never

entered Plaintiff’s house or attempted to. Nor did they touch Plaintiff or any chattel

other than the unopened gate.

      While leaving, Deputy Melita recorded the license plate number of a vehicle

at Plaintiff’s house. Id. ¶ 67. He later ran a check on the tag number to obtain the

owner’s information, and then ran checks on Plaintiff’s information. Id. ¶¶ 68-70.

Shortly after the Deputies’ departure, a marked patrol car parked next to Plaintiff’s

residence for thirty minutes. Id. ¶ 72.

      Deputy Melita’s incident report noted that Plaintiff’s residence was “the

only home consistent with the [bullet] trajectory,” but there was “no evidence to

support a PCA or capias” of Plaintiff. Id. ¶ 73. In a property and evidence receipt




                                            6
for the bullet fragments, Deputy Melita named Plaintiff as the subject/defendant.

Id. ¶ 75.

        Plaintiff brought the following claims against the Deputies and Manatee

County Sheriff’s Office: unlawful search and seizure in violation of the Fourth

Amendment against Deputy Patterson (Count I), Deputy Melita (Count II)2, and

Deputy Bradley (Count III); trespass against Deputies Patterson, Melita, and

Bradley (Count IV); failure to intervene under 42 U.S.C. § 1983 against Deputy

Melita (Count V) and Deputy Bradley (Count VI); failure to adequately train under

§ 1983 against Sheriff Wells for damages (Count VII) and for injunctive relief

(Count VIII); and declaratory and injunctive relief against all remaining

Defendants (Count IX). Dkt. 49. Defendants raise a number of arguments in

support of dismissal.

                                     LEGAL STANDARD

        To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead

sufficient facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted). In considering the motion, the court

accepts all factual allegations of the complaint as true and construes them in the




2
 Unlike Counts I and III, Count II against Defendant Melita is styled as only “Unlawful Search in
Violation of the Fourth Amendment.” Dkt. 49 at 20.

                                                   7
light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284

(11th Cir. 2008) (citation omitted).

      Courts should limit their “consideration to the well-pleaded factual

allegations, documents central to or referenced in the complaint, and matters

judicially noticed.” La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th

Cir. 2004) (citations omitted). Courts may also consider documents attached to a

motion to dismiss if they are (1) central to the plaintiff’s claim; and (2) undisputed

or, in other words, the “authenticity of the document is not challenged.” Horsley v.

Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002) (citations omitted).

                                   DISCUSSION

      The Court will handle each of Plaintiff’s claims in turn. Dismissal is

appropriate for all claims.

      I.     Unlawful Search and Seizure

      Plaintiff brings claims for Fourth Amendment violations under § 1983,

which requires a plaintiff to prove that (1) the defendants’ conduct violated a

constitutional right, and (2) the challenged conduct was committed “under the

color of state law.” Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016)

(citation omitted). In response, the Deputy Defendants invoke qualified immunity,

which protects government officials “from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights


                                           8
of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S.

223, 231 (2009) (citation omitted).

      A government official “asserting this defense bears the initial burden of

showing that he was acting within his discretionary authority.” Moore v. Sheriff of

Seminole Cty., No. 17-14779, 2018 WL 4182120, at *2 (11th Cir. Aug. 30, 2018)

(citation and quotation marks omitted). Plaintiff first argues that, though “a search

and seizure” is part of their “job-related powers and responsibilities,” Deputies

Melita and Bradley have not shown they were acting within their discretionary

authority and “executing that job-related function . . . in an authorized manner.”

Dkts. 62 at 5, 63 at 5. The Court is not persuaded. See Moore, 2018 WL 4182120,

at *2 (finding it “clear that the officers were acting within their discretionary

authority” in investigating reports of criminal behavior at residence).

      Thus, to overcome the Deputies’ qualified immunity, Plaintiff has the

burden to show that (1) the Deputies’ conduct violated a constitutional right, and

(2) the right was clearly established at the time of the Deputies’ alleged

misconduct. Saucier v. Katz, 533 U.S. 194, 201 (2001); see also Pearson, 555 U.S.

at 236 (courts free to address inquiry in most appropriate order).

      Qualified immunity allows government officials to “carry out their

discretionary duties without the fear of personal liability or harassing litigation.”

Oliver v. Fiorino, 586 F.3d 898, 904 (11th Cir. 2009) (citation omitted). The


                                           9
Eleventh Circuit teaches that qualified immunity should be addressed “as early in

the lawsuit as possible” because it is a defense not only from liability, but from

suit. Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002).

      1. In a light most favorable to the claim, there was no unconstitutional
         seizure.

      The Deputies did not unlawfully seize Plaintiff during either the initial or

subsequent encounter. An individual is seized for Fourth Amendment purposes if,

“in view of all the surrounding circumstances, a reasonable person would believe

that he was not free to leave.” United States v. De La Rosa, 922 F.2d 675, 678

(11th Cir. 1991) (citations omitted). In so deciding, a court can consider many

factors, such as whether a citizen’s path is blocked or impeded; whether

identification is retained; “the suspect’s age, education and intelligence; the length

of the suspect’s detention and questioning; the number of police officers present;

the display of weapons; any physical touching of the suspect, and the language and

tone of voice of the police.” United States v. Puglisi, 723 F.2d 779, 783 (11th Cir.

1984) (citations omitted).

      Both encounters occurred immediately outside of Defendant’s home. Not

only this, but they appear to have taken place at his front door. Though the three

Deputies were positioned on each side of him, there is no allegation that any

blocked Plaintiff’s egress to his house. No identification was retained, though

during the second encounter the Deputies did demand Plaintiff’s name and date of
                                          10
birth. This is not dispositive. See De La Rosa, 922 F.2d at 678 (finding no seizure

despite police retention of license); Golphin v. State, 945 So. 2d 1174, 1187-88

(Fla. 2006) (no seizure where license retained to run warrants check).

        Based on the content of Plaintiff’s pro se complaint and his presentation at

oral argument, the Court finds that Plaintiff is a highly intelligent adult. The police

questioning itself was rather general and there is no allegation it lasted longer than

minutes. During the first encounter, Plaintiff was “cooperative.” While the

Deputies were physically close, they were not touching Plaintiff. And though the

hood guard on Deputy Melita’s gun was alleged to be disengaged, no firearms

were drawn. Additionally, Plaintiff’s guest was not only present but also

“participating” during the entire first encounter. Plaintiff was thus not isolated

from his guest.

      The fact that the Deputies continued to investigate after the initial

conversation does not by itself convey to a reasonable person that he is not free to

leave. Nor does the forceful tone the Deputies might have used. When Plaintiff

clearly asked the Deputies to leave, they complied, though perhaps not on the first

request. At any time before this, a reasonable person would have felt he could

simply turn around and reenter his house.




                                          11
        Accordingly, there was no seizure. Because of this finding, the Court need

not determine whether reasonable suspicion existed to detain Plaintiff or whether

the Deputies violated a clearly established constitutional right.

        2. In a light most favorable to the claim, qualified immunity protects the
           Deputies for any search of Plaintiff’s property.

        “[S]earches . . . inside a home without a warrant are presumptively

unreasonable.” Brigham City, Utah v. Stuart, 547 U.S. 398, 403 (2006) (citation

omitted). Curtilage, “the area immediately surrounding and associated with the

home,” is “part of the home itself for Fourth Amendment Purposes.” Florida v.

Jardines, 569 U.S. 1, 6 (2013) (citation and internal quotation marks omitted).3

“When a law enforcement officer physically intrudes on the curtilage to gather

evidence, a search within the meaning of the Fourth Amendment has occurred,”

which is “presumptively unreasonable absent a warrant.” Collins v. Virginia, 138

S. Ct. 1663, 1670 (2018) (citation omitted).

        For the Court to find a warrantless entry constitutional, the police bear the

burden of proving probable cause and exigent circumstances. Payton v. New

York, 445 U.S. 573, 589 (1980). Probable cause exists where the circumstances

would lead a reasonably cautious person to believe that a search will disclose



3
  The Deputies do not dispute that Plaintiff’s side yards, immediately adjacent to the home, constituted
curtilage. See United States v. Dunn, 480 U.S. 294, 301 (1987) (finding relevant factors for curtilage
include the proximity of the area to the home, whether the area is enclosed, the nature of uses to which the
area is put, and whether any steps had been taken by the resident to protect the area from passers-by).

                                                    12
evidence of a crime. United States v. Burgos, 720 F.2d 1520, 1525 (11th Cir. 1983)

(citation omitted). Exigent circumstances are found where an urgent need for

immediate action outweighs the necessity of obtaining a warrant. Id. at 1526.

Examples include the need to “prevent the imminent destruction of evidence” and

the emergency aid exception. Brigham City, 547 U.S. at 403 (citations omitted).

Here, no evidence was found.

      This case is different from criminal prosecutions where evidence may be

suppressed. Rather than suppression, Plaintiff seeks money from the Deputies as

his remedy. In this context, “when the claim is that a search . . . violated the Fourth

Amendment, qualified immunity depends upon whether arguable probable cause

existed.” Fish v. Brown, 838 F.3d 1153, 1167 (11th Cir. 2016) (citation and

alteration omitted). “Arguable probable cause exists if, under all of the facts and

circumstances, an officer reasonably could—not necessarily would—have believed

that probable cause was present.” Id. (citation omitted) (emphasis in original). The

Deputies had at least arguable probable cause to suspect that evidence of the

shooting would be found on Plaintiff’s premises, and there were exigent

circumstances to justify the entry.

      Plaintiff alleges the Deputies walked along the east and west sides of his

house, peered into the windows without touching them, and viewed the enclosed

porch and backyard from a locked fence. He further alleges that “no-trespassing”


                                          13
and “private property” signs were posted. Looking at the photograph in the

Complaint of the area at issue, the Court notes the path along the side of the house

is grassy and a fair distance from the public road or any sidewalk. Dkt. 49 at 9.

Based on the allegations, this is curtilage.

      An officer reasonably could have believed that evidence of the crime—for

example, discharged cartridges from the fired bullets—would be found on

Plaintiff’s property. Deputy Melita concluded Plaintiff’s house “was the only home

consistent with the trajectory.” Dkt. 49 ¶ 73. This, coupled with the relative

recency of the shooting and negligible intrusion, is sufficient.

      Having found arguable probable cause, the Court turns to exigent

circumstances. According to the Deputies, “[a] reasonable officer could have

believed that [their] actions were lawful as there could have been an injured person

in one of those three yards or for the general safety of the public.” Dkt. 59 at 7. As

investigators of a very dangerous shooting, the Deputies were looking for bullet

cartridges, or “brass,” that most guns used in street crimes now emit. Semi-

automatic pistols are the common handgun now seen in crimes. They spew small

brass cartridges when fired.

      “In determining whether agents reasonably feared imminent destruction of

the evidence, the appropriate inquiry is whether the facts, as they appeared at the

moment of entry, would lead a reasonable, experienced agent to believe


                                           14
that evidence might be destroyed before a warrant could be secured.” United States

v. Young, 909 F.2d 442, 446 (11th Cir. 1990) (citations omitted). Bullet cartridges

are small, and in a crime scene are evanescent—meaning, they are very likely to

disappear if the perpetrator can pick them up before the police. The Deputies were

responding to a shooting into a shopping center. Deputy Melita’s estimated

timeframe of the events suggested shots were fired from anywhere from two to ten

hours of his arrival on the scene, from Plaintiff’s home. The Plaintiff’s timeline

was that, at the freshest, the bullet holes were two hours old. A reasonable officer

investigating a shooting into a shopping center in the last 120+ minutes might well

want to locate the spent and scattered brass, which can carry fingerprints and DNA.

      The question under qualified immunity is whether no reasonable officer

would have conducted themselves in the manner of these Deputies given: a fairly

recent multiple shooting into a shopping center, Deputy Melita’s determination that

the backyard of only one house was within the line of trajectory, and a view into

that backyard that was obscured by trees. Walking along the side curtilage to look

for evidence like strewn brass in the backyard is not so clearly in violation of

constitutional law to be actionable for money damages against the Deputies.

      Again, this is not a criminal case where evidence may be suppressed. This is

akin to a constitutional tort. These facts are a far cry from bringing a drug-sniffing

dog on a suspect’s front porch or other “unlicensed physical intrusion[s].”


                                          15
Jardines, 569 U.S. at 7. Rather, a police investigation led Deputies to one

residence of initially three where a reasonable officer could have believed probable

cause existed for evidence of a crime and that potentially two exigencies justified

expedited action.4

        The Court finds that qualified immunity protects the Deputies from their

alleged unlawful search. Nothing was taken in the brief episode, no one was

touched, nor any structure entered. It is hard to overestimate the danger of someone

firing multiple times into a Publix shopping center. The Deputies did not so exceed

their discretionary authority that they should pay tort damages for their acts in

looking for the shooter.

        In investigating a shooting into a shopping center, our society has an interest

in these Deputies immediately trying to find the shooter, or the shooter’s nest.

Although Plaintiff was inconvenienced, our need for a swift investigation protects

the Deputies “from undue interference with their duties and from potentially

disabling threats of liability.” Harlow v. Fitzgerald, 457 U.S. 800, 806 (1982). “As

the Supreme Court has emphasized, a responsible Fourth Amendment balance is

not well served by standards requiring sensitive, case-by-case determinations of

government need, lest every discretionary judgment in the field be converted into


4
 Though the Court need not reach the question, even if there were a violation, cases like United States v.
Holloway, 290 F.3d 1331, 1338 (11th Cir. 2002) and United States v. Timmann, 741 F.3d 1170 (11th Cir.
2013) suggest that the law on at least the emergency aid exception was not clearly established at the time
of the search.

                                                    16
an occasion for constitutional review.” Montanez v. Carvajal, 889 F.3d 1202, 1211

(11th Cir. 2018) (citation and quotation marks omitted).

      II.    Trespass

      Plaintiff next argues that when the deputies entered onto his land that was

posted “Private Property – No Trespassing,” they violated “Florida Law, including

Fla. Stat. §810.09, Art. 1, Sec. 23, Fla. Const., and Plaintiff’s fundamental

constitutional rights guaranteed by the United States Constitution.” Dkt. 49 ¶ 162.

Defendants respond that Plaintiff improperly sues under a criminal provision. The

Court, however, need not resolve whether the complaint contains a well-pleaded

claim of civil trespass because sovereign immunity protects the Deputies in their

individual capacities against state law tort claims.

      Florida’s sovereign immunity statute provides that “[n]o officer, employee,

or agent of the state or of any of its subdivisions shall be held personally liable in

tort or named as a party defendant in any action for any injury or damage suffered

as a result of any act, event, or omission of action in the scope of her or his

employment or function, unless such officer, employee, or agent acted in bad faith

or with malicious purpose or in a manner exhibiting wanton and willful disregard

of human rights, safety, or property. . . .” Fla. Stat. § 768.28(9)(a).

      Bad faith and malicious purpose require actual malice, or in other words, a

showing of “ill will, hatred, spite, or an evil intent.” Barnett v. MacArthur, No. 6-


                                           17
15-CV-469-ORL-18DAB, 2016 WL 10653677, at *2 (M.D. Fla. Jan. 28, 2016)

(citations omitted). “[F]or conduct to be willful and wanton, it must be shown that

the defendant knew, or reasonably should have known . . . , that his conduct would

naturally or probably result in injury and, with such knowledge, disregarded the

foreseeable injurious consequences.” Id. (citations and modifications omitted). A

constitutional violation does not, by itself, satisfy this. Montanez v. Carvajal, No.

6-15-CV-807-ORL-40DAB, 2016 WL 231213, at *4-5 (M.D. Fla. Jan. 15, 2016);

cf. Eiras v. Fla., 239 F. Supp. 3d 1331, 1344-45 (M.D. Fla. 2017) (lack of probable

cause insufficient for actual malice).

      In Montanez, for example, officers who suspected a burglary in progress

conducted a search of a home, remained there for more than six hours while

waiting for the issuance of a search warrant, and then reentered. 2016 WL 231213,

at *1. The court noted that, though allegations permitted the “reasonable inference

that [the officers] lacked a warrant or exigent circumstances to initially enter and

search [the] home,” the court could not “reasonably infer that [the officers] acted in

bad faith, with malicious purpose, or with a wanton and willful disregard of human

rights, safety, or property.” Id. at *4-5. The court did not credit the plaintiffs’ legal




                                            18
conclusions of malice, and ultimately granted the motion to dismiss on trespass

with prejudice. Id. at *5.5

        Similarly, in Black v. Wigington, 811 F.3d 1259 (11th Cir. 2016), the

Eleventh Circuit overruled a district court’s denial of official immunity at summary

judgment. The deputies had entered a trailer owned by two individuals and found

contraband. Id. at 1263. In a subsequent prosecution the superior court suppressed

the evidence from the trailer, finding that, though a screen near the handle of the

door was cut in a manner consistent with burglary, and the door was unlocked, no

exigent circumstances justified the entry. Id. at 1264-66. In a civil suit for trespass

against the deputies, the Eleventh Circuit agreed that the deputies’ assessment of

the circumstances might have been “misguided or even reckless, but that kind of

conduct does not give rise to an inference of actual malice under Georgia law.” Id.

at 1266 (citation and quotation marks omitted); see also Maughon v. Bibb Cty., 160

F.3d 658, 661 (11th Cir. 1998) (affirming immunity for alleged trespass in Georgia

because plaintiffs “presented no proof that the defendants acted with intent to

cause them harm”).


5
 The court’s decision was later amended on a separate issue on a sua sponte reconsideration in Montanez
v. Carvajal, No. 6-15-CV-807-ORL-40DAB, 2016 WL 10537042 (M.D. Fla. Feb. 3, 2016), and is on
appeal. The appellate court also ruled on the case as it relates to qualified immunity. Montanez v.
Carvajal, 889 F.3d 1202, 1210 (11th Cir. 2018). The appellate court’s holding, “that police investigating
what they reasonably believe to be a residential burglary (whether ongoing or recently concluded) may
conduct a limited warrantless search of the house to look for potential suspects and victims,” id., is
consistent with the analysis of the instant case.

                                                   19
          Though this case concerns Florida’s sovereign immunity statute, the facts as

alleged compel a similar disposition. Even if the Deputies’ actions constituted a

civil trespass, the Deputies’ acts were within the scope of their employment. They

were investigating a crime and, based on the apparent trajectory of the bullets, that

investigation led them to Plaintiff’s residence. And even if that search were

“misguided” or “reckless,” there is no factual allegation, apart from conclusory

statements, that supports a finding of bad faith or malicious purpose or a wanton

and willful disregard of human rights, safety, or property. There were, for example,

no threats or coercion related to the search as in Callahan v. City of Hollywood,

No. 14-CIV-62960, 2015 WL 13638849, at *7 (S.D. Fla. Dec. 28, 2015), no

allegation of a fabricated police report,6 Claridy v. Golub, 632 F. App’x 565, 571-

72 (11th Cir. 2015), or any other relevant behavior apart from the alleged trespass

itself.

          This is in contrast to the more serious allegations of O’Hare v. Town of Gulf

Stream, No. 13-CV-81053, 2015 WL 12977393 (S.D. Fla. June 22, 2015). That

court denied sovereign immunity based on the plaintiff’s allegations that an official

“went inside his house without consent or a warrant,” ignored warnings not to

enter, and said nothing as he walked into the residence “over the continued verbal


6
 The Court does not deem Deputy Melita’s naming of Plaintiff as “subject/defendant” on the Property
and Evidence Receipt as relevant. First, the report is only tangentially related to the injury complained
of—the unlawful search and trespass. Secondly, for the reasons discussed related to bullet trajectory,
Plaintiff was indeed the subject of a brief criminal investigation.

                                                     20
objections.” Id. at *1, 13. The official then entered a “private, fenced off area” of

the adjacent property, also owned by the plaintiff, and photographed the backyard

of the residence over a six-foot privacy fence. Id. at *1; see also Thomas v. City of

Palm Coast, No. 3:14-CV-172-J-32PDB, 2015 WL 7429051, at *1 (M.D. Fla.

Nov. 23, 2015) (denying immunity at motion to dismiss stage where defendants

allegedly stayed on private property for more than two hours, took photographs of

the inside of a living room window, and walked into a side yard to look into and

photograph a fenced backyard).

        This case is moreover distinguishable from Moore v. Eger, No. 6-16-CV-

303-ORL-28GJK, 2017 WL 6367598 (M.D. Fla. Oct. 20, 2017). Moore involved a

police response to a report of fighting at a home. Id. The officers allegedly

trespassed into a home even though they were told the fighting individuals had left

and the owner initially refused to let them enter, “stating they needed a warrant.”

Id. at *2. The court denied summary judgment on immunity because the “question

whether a state officer acted with malice is not appropriately resolved at summary

judgment when material facts are contested,” such as whether the owner consented

and “why [the officer] entered the home.” Id. at *6.7


7
  The U.S. Court of Appeals for the Eleventh Circuit heard appeal on a separate issue of the case, noting
that the trespass claim was “not resolved by our conclusion that the officers lacked exigent circumstances
to enter [the] apartment without a warrant because Florida law provides officers with immunity from suit
unless the officers ‘acted in bad faith or with malicious purpose or in a manner exhibiting wanton and
willful disregard of human rights, safety, or property.’” Moore, 2018 WL 4182120, at *4 (citation
omitted).

                                                    21
        Again, there is no allegation that the officers entered Plaintiff’s curtilage for

any reason other than to investigate the shots fired at Publix. Deputy Melita’s

deduction based on the trajectory of the bullets—the existence of which is not

contested by Plaintiff—led the Deputies to Plaintiff’s residence as the source. Dkt.

49 ¶ 73. While there, the Deputies did not behave with the intent requisite to face

individual liability. Sovereign immunity protects the Deputies from the state law

trespass claim.8 Count IV is dismissed.

        III.    Failure to Intervene

        Plaintiff’s claims of failure to intervene against Deputies Melita and Bradley

also fail. Plaintiff argues that Deputy Melita “observed and stood by idle as

[Deputies Patterson and Bradley] violated and deprived Plaintiff of his

constitutional rights to be secure in his persons, houses, papers, and effects, against

unreasonable searches and seizures pursuant to the Fourth and Fourteenth

Amendments to the United States Constitution and failed to intervene.” Dkt. 49 ¶

178. He further complains that Deputy Bradley acted similarly by failing to

intervene in the violations of Deputies Melita and Patterson. Id. ¶ 186.

        Even assuming there was an unconstitutional search and that the failure to

intervene doctrine covers such conduct, there was no clearly established law on


8
 Yet this is the extent of the statute’s protection. Florida’s sovereign immunity does not extend to the
claims under federal law, e.g., the alleged search in violation of the Fourth Amendment. See Homonai v.
City of Fruitland Park, No. 5:16-CV-610-OC-30PRL, 2017 WL 1495806, at *5 (M.D. Fla. Apr. 26,
2017) (citations omitted).

                                                   22
this point at the time of the alleged violation. Indeed, courts in the Eleventh Circuit

have repeatedly noted it is unclear whether this “bystander” liability exists outside

of the excessive force context. E.g., Kelley v. City of Fairfield, Ala., No. 2:13-CV-

01012-MHH, 2015 WL 4229872, at *4 n.5 (N.D. Ala. July 13, 2015); Tarantino v.

Citrus Cty. Gov’t, No. 5:12-CV-434-OC-32PRL, 2014 WL 4385550, at *14 (M.D.

Fla. Sept. 4, 2014); Roddy v. City of Huntsville, Ala., 947 F. Supp. 2d 1271, 1300

(N.D. Ala. 2013), aff’d, 580 F. App’x 844 (11th Cir. 2014); Mehta v. Foskey, 877

F. Supp. 2d 1367, 1380-81 (S.D. Ga. 2012). Plaintiff sets forth no decision from

the U.S. Supreme Court, U.S. Court of Appeals for the Eleventh Circuit, or the

Florida Supreme Court that “clearly establishes that a non-supervisory officer’s

failure to intervene to prevent another officer’s unconstitutional conduct violates a

person’s constitutional rights outside the excessive force context.” Rance v.

Bradshaw, No. 15-CV-81210-KAM, 2016 WL 3199002, at *9 (S.D. Fla. June 9,

2016).

      Qualified immunity shields Deputies Melita and Bradley from Plaintiff’s

failure to intervene claims. Counts V and VI are therefore dismissed.

      IV.    Failure to Train

      Plaintiff also brings a § 1983 claim against Sheriff Wells under Monell v.

Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978). Because Plaintiff

sues Sheriff Wells in his official capacity, the claim is effectively against the


                                           23
Manatee County Sheriff’s Office. Penley v. Eslinger, 605 F.3d 843, 854 (11th Cir.

2010).

      A municipality may be liable upon a “failure to train or supervise” theory

“only where the municipality inadequately trains or supervises its employees,

this failure to train or supervise is a city policy, and that city policy causes the

employees to violate a citizen’s constitutional rights.” Gold v. City of Miami, 151

F.3d 1346, 1349 (11th Cir. 1998). A plaintiff “may prove a city policy by showing

that the municipality’s failure to train evidences a ‘deliberate indifference’ to the

rights of its inhabitants.” Id. (citation omitted). To do so, “a plaintiff must present

some evidence that the municipality knew of a need to train and/or supervise in a

particular area and the municipality made a deliberate choice not to take any

action,” such as “a history of widespread prior abuse.” Id. (citations omitted).

      Even assuming Plaintiff’s constitutional rights were violated, his complaint

lacks allegations of a custom or policy constituting deliberate indifference to the

rights enshrined in the Fourth Amendment. In his Complaint, he alleges only one

prior incident where “deputies and detectives unlawfully entered a home without a

warrant or exception to the warrant requirement.” Dkt. 49 ¶ 213. That event

resulted in a not-sustained finding. Id. This is not enough. See Denham v. Corizon

Health, Inc., 675 F. App’x 935, 942-43 (11th Cir. Jan. 13, 2017) (per curiam)

(finding that two prior incidents are insufficient to support a failure to train theory


                                            24
against a county); Keith v. DeKalb Cty., Ga., 749 F.3d 1034, 1053 (11th Cir. 2014)

(one prior incident insufficient).

      In his response to the motions to dismiss, Plaintiff relies upon the single-

instance theory for failure to train in City of Canton, Ohio v. Harris, 489 U.S. 378

(1989). Dkt. 61 at 4-5. As noted by the U.S. Supreme Court, “in a narrow range of

circumstances, a pattern of similar violations might not be necessary to show

deliberate indifference.” Connick v. Thompson, 563 U.S. 51, 63 (2011) (citation

and quotation marks omitted). This may exist where “the need for more or

different training is so obvious, and the inadequacy so likely to result in the

violation of constitutional rights, that the policymakers of the city can reasonably

be said to have been deliberately indifferent to the need.” Canton, 489 U.S. at 390.

The Court in Canton looked to deadly force training as an example:

      [C]ity policymakers know to a moral certainty that their police
      officers will be required to arrest fleeing felons. The city has armed its
      officers with firearms, in part to allow them to accomplish this task.
      Thus, the need to train officers in the constitutional limitations on the
      use of deadly force . . . can be said to be “so obvious,” that failure to
      do so could properly be characterized as “deliberate indifference” to
      constitutional rights.

Id. at 390 n.10.

      In the Eleventh Circuit, a “single instance of unconstitutional conduct can

create Monell liability only when proof of the incident includes proof that it was

caused by an existing unconstitutional municipal policy, which policy can be


                                          25
attributed to a municipal policymaker.” Martin v. City of Macon Ga., 702 F. App’x

941, 944 (11th Cir. 2017) (citation and quotation marks omitted); see also

Denham, 675 F. App’x at 942 (deciding not to extend single-incident theory to

situation not analogous to deadly force); Keith, 749 F.3d at 1053 n.56 (same);

Gold, 151 F.3d at 1352 (same).

      The Court finds that, as with Martin, Denham, and Gold, the allegations here

“fall[] far short of the kind of ‘obvious’ need for training that would support a

finding of deliberate indifference to constitutional rights on the part of the city.”

Gold, 151 F.3d at 1352. Count VII is dismissed.

      In Count VIII, Plaintiff purports to bring a failure to train claim for

injunctive relief, requesting the Court to, inter alia, “conduct an internal

investigation of the matter set forth herein” and “prepare and implement an

enforceable comprehensive remedial plan, including specific dates and benchmark

targets, to train/educate Deputies on the Fourth and Fourteenth Amendments

pursuant to the United States Constitution . . . .” Dkt. 49 at 56. But this falls

alongside Count VII. See GlobalOptions Servs., Inc. v. N. Am. Training Grp., Inc.,

131 F. Supp. 3d 1291, 1302 (M.D. Fla. 2015) (citation omitted) (“[I]t is well-

established that injunctive relief is not a proper claim for relief in and of itself, but

rather a remedy that is available upon a finding of liability of a claim.”).




                                            26
      V.     Declaratory and Injunctive Relief

      The final count is titled “Declaratory and Injunctive Relief” and is against all

Defendants. Plaintiff requests the Court to command Sheriff Wells to “take

appropriate law enforcement action against his deputies that commit the offense of

trespass” and seeks to obtain “a declaration of rights, status, or other equitable or

legal relations under [section 810.09, Florida Statutes].” Dkt. 49 ¶ 265. Plaintiff is

himself “in doubt” as to whether this is legally enforceable. It is not.

      The Court has no power to command Sheriff Wells to “take appropriate law

enforcement action against” the deputies for several reasons. Most fundamentally,

“a private citizen has no judicially cognizable interest in the prosecution or non-

prosecution of another.” Otero v. U.S. Attorney Gen., 832 F.2d 141, 141 (11th Cir.

1987); Inmates of Attica Corr. Facility v. Rockefeller, 477 F.2d 375, 379-82 (2d

Cir. 1973) (affirming the dismissal of a complaint seeking the investigation and

prosecution of persons who allegedly violated federal and state criminal statutes).

      Secondly, a court “may grant injunctive relief only if the moving party

shows that: (1) it has a substantial likelihood of success on the merits; (2)

irreparable injury will be suffered unless the injunction issues; (3) the threatened

injury to the movant outweighs whatever damage the proposed injunction may

cause the opposing party; and (4) if issued, the injunction would not be adverse to




                                          27
the public interest.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000). No

element is satisfied here.

       As for his request for declaratory judgment, Plaintiff cites Florida’s

Declaratory Judgment Act. The Act “is a procedural mechanism that confers

subject matter jurisdiction on Florida’s circuit and county courts; it does not confer

any substantive rights.” Coccaro v. Geico Gen. Ins. Co., 648 F. App’x 876, 880-81

(11th Cir. 2016) (citations omitted). Even putting this aside, there is still no

grounds for declaratory judgment. In the absence of an imminent criminal charge

or prosecution, a declaratory judgment action to determine the construction or

validity of a criminal statute lacks a justiciable controversy. Treasure Chest Poker,

LLC v. Dep’t of Bus. & Prof’l Regulation, Div. of Alcoholic Beverages & Tobacco,

238 So. 3d 338, 341 (Fla. 2d DCA 2017). Though this case concerns the

applicability, or lack thereof, of a criminal statute instead of its validity, a

declaration is still inappropriate. Count IX is dismissed.




                                            28
                                  CONCLUSION

      The Court GRANTS Defendants’ motions to dismiss. Dkts. 53, 55, 57. This

is Plaintiff’s third complaint. A fourth attempt would be futile. The Court

dismisses with prejudice all claims in Plaintiff’s Second Amended Complaint. Dkt.

49. The Clerk is directed to terminate all pending motions and close the case.



      DONE AND ORDERED at Tampa, Florida, on February 15, 2019.




                                       /s/ William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record
Pro se parties




                                         29
